DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-20 in the reply filed on 6/25/2020 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/25/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandford (US 6,505,416).
 Sandford disclose a rotor assembly 89, 92 for use in a dryer system 30, the rotor assembly comprising: a first plurality of outwardly extending lifting blades 157 that form a wet particulate feed section 144, the first plurality of lifting blades 157 being arranged in horizontal rows and configured to upwardly direct particulate entering the dryer system; and 2 of 7 42575345Application No.: 16/180,337Atty. Ref.: 038613.000455(GALA9CON2)a second plurality of outwardly extending lifting blades 160 that form a drying section 147, 150 positioned above the wet particulate feed section 144 (Fig. 12), the second plurality of lifting blades 160 In re Aller, 105 USPQ 233. For claims 7 and 12, Sandford discloses the second plurality of lifting blades 160 are arranged such that the number of lifting blades per a given length of the drying section 147 is greater than the number of lifting blades 157 per the same length of the wet particulate feed section 144 (Fig. 12, col. 8, lines 33-35).  For claims 8 and 13, as shown in Fig. 12, while lifter blades 157 are separated into two (upper and lower) rows along the middle unnumbered line, at least a portion of the first plurality of lifting blades form at least one helical configuration comprising lifting blades from at least a first (portion of 157 under unnumbered line )and an adjacent second horizontal row (portion of 157 above unnumbered line) of the first plurality of lifting blades 157 such that a trailing edge of the lifting blades in the first horizontal row are positioned in the closest vertical proximity, relative to the other lifting blades, to a leading edge of the lifting blades in the second horizontal row (Fig. 12 shows zero distance between first and second row when lifter blades 157 are separated into two horizontal rows).  For claims 9 and 14-15, Sandford shows in Fig. 12 the rotor assembly further comprising a centrally disposed cylindrical rotor 89 (col. 10, lines 28-34), wherein at least a portion of the lifting blades are removably attached to and outwardly extend from the cylindrical rotor (Figs. 15-19, col. 13, lines 19-37, lifting blades 92 are removably attached to the rotor 89 via pins 214, 125 on blades 92 and holes 218 on rotor).  For claims 10 and 16, Fig. 12 and col. 11, line 5 of Sandford shows the lifting blades of the first and second horizontal rows progressively spiral upwardly.  For claim 17, see Fig. 12 and col. 11, line 5 of Sandford for the first plurality of lifting blades 157 form at least two helical configurations.  For claim 18, Sandford discloses the first plurality of lifting blades are longer than at least a portion of the   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,119,762. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 11 recite “A rotor assembly for use in a dryer system” (see lines 1-3 of claim 1 of the patent, lines 1-2, 5 of claim 7 of the patent), “a first plurality of outwardly extending lifting blades that form a wet particulate feed section, the first plurality of lifting blades being arranged in horizontal rows and configured to upwardly direction particulate entering the dryer system; and a second plurality of outwardly extending lifting blades that form a drying section positioned above the wet particulate feed section, the second plurality of lifting blades being arranged in horizontal rows and configured to upwardly direct particulate from the wet particulate feed section” (see lines 3-10, 17-19 of claim 1, lines 5-10 and 13-17 of claim 7), “the first plurality of lifting blades have a blade angle of less than 45 degrees defined by the inclination of the trailing edge of a blade above that of a plane drawn horizontal through the leading edge of a blade” (see claims 3-4, 9-10 of the patent, the claimed 35 degrees angle in claim 11 is within the range of less than 45 degrees in the patent). It . 
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,205,350. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 recites “A rotor assembly” (see lines 11-12 of claim 1 of the patent), “a wet particulate feed section” (see 18 of claim 1 of the patent), “a  drying section positioned above the wet particulate feed section” (see lines 21-22 of claim 1 of the patent”, “lifting blades” (see line 13 of claim 1 of the patent), “blade angle of less than 35° (see last three lines of claim 1 of the patent). It is clear that all the elements of claim 11 are to be found in claim 1 of the patent.  The difference between claim 11 of the application and claim 1 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 11.  It has been held that the generic invention is . 

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive to overcome the prior art as applied and cited.  First, claims presented fail to structurally define over the prior art references for the reasons as stated in the above rejection. Second, on pages 6-7 of the Remarks, the applicant argues that the prior art patent to Sandford fails to disclose or render obvious the blade angle at less than 45° or less than 35° in a rotor assembly.  This line of arguments is not persuasive to overcome the prior art rejection under 35 USC103 for the reasons as set forth in above rejection. The applicant is requested to provide test reports with supporting data that comparing to the lifting blades having a blade angle of “at or more than 45 degrees or 35 degrees”,  the blade angle less than 45° and/or 35° (including zero degree) is critical and produce new and unexpected results.  The claimed angle of the lifting blades is deemed obvious because it is known that the lower the angle of the lifting blades will produce a higher residence time for the particulate material to be dried. Therefore, the examiner maintains that it would have been an obvious matter of design choice to design the lifting blades having a blade angle of less than 45 or 35 degrees defined by the inclination of a trailing edge of a blade above that of a plane drawn horizontal through a leading edge of the blade and design the lifting blades with at least a portion of the lifting blades have any desired tilt angle in order to obtain desired results, e.g. higher residence time by natural phenomenon.  On pages 7-10 of the Remarks, the applicant argues that the Office action failed to establish a prima facie case of obviousness.  In particular, the applicant In re Stepan Company case to support his arguments.  The examiner again respectfully disagrees with the applicant’s narrow interpretation of Sandford patent for the reason as set forth in the above rejection.  Fourth, on pages 10-12 of the Remarks, the applicant requests the Office to consider the in the Rule 132 Affidavit filed in the parent case, SN 13/533,636, now US Pat. 10,119,762), the examiner has already considered the Rule 132 Affidavit filed on 10/16/17 (see final Rejection 11/17/2017 in SN 13/533,636).  The Rule 132 Affidavit is not persuasive to overcome the obviousness claim rejection. The Rule 132 affidavit is not commensurate to the scope of current claims 6-20.  The details of the consideration in the final rejection of 11/17/2017 in SN 13/533,636 is hereby incorporated by reference. Fifth, since the applicant has not filed any terminal disclaimer with respect of US Pats. 10,119,762 and 8,205,350, then, the rejection of the Double Patenting of claims 6-20 remains.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762